DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation, “the grooves having a meander shape on an order of nanometers in a plan view”. It is not understood what “an order of nanometers” means since the specification does not describe this limitation in detail that one of ordinary skill in the art could clearly interpret. Further description is required. For the examination purposes, the office presumes the limitation means the element is measure in a smaller scale which most semiconductor devices are based on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 2016/0284639, hereinafter, Chen.)
In regard to claim 1, in figs. 1-5, Chen discloses an interconnect substrate 11, for example, comprising: 
an insulating, or dielectric, layer 16 (para [0015]; and 
an interconnect, or conductive, layer 15 (15 includes 152 and 151, para [0016]) formed on a surface of the insulating layer, wherein the surface of the insulating layer has grooves , or holes, 20 formed therein (fig. 1, para [0018]), the grooves having a meander shape on an order of nanometers in a plan view (figs. 2-5C), and wherein the interconnect layer has anchor portions fitted into the grooves (fig. 1). 
Regarding claim 7, wherein the interconnect layer includes: a seed layer 151 made of a copper-nickel alloy formed on the surface of the insulating layer (para [0016]); and 
a metal plating layer 152 formed on the seed layer (para [0016]). The limitation, “plating”, is considered to be a method of forming the layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above.
Regarding claims 2 and 3, Chen discloses all of the claimed limitations. Chen further shows the dimension of the pitch of the grooves, fig.1, except the exact values as being claimed in claims 2-3. Nevertheless, the dimensions of the elements are not found to be critical in this case since the specification does specifically disclose it. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the dimensions in order to achieve certain design criteria, supporting, for example.
Regarding claims 4-6, similarly as addressed in claims 2-3. The ration and the dimensions of the elements as claimed are not critical features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814